Appeal Dismissed and Memorandum Opinion filed March 29, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-22-00065-CV

                      WAYNE TRAYWICK, Appellant

                                       V.

                   HOUSTON FREIGHTLINER, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-84554


                         MEMORANDUM OPINION

      This is an attempted accelerated appeal from an interlocutory summary
judgment signed November 29, 2021 dismissing appellant Wayne Traywick’s
request for exemplary damages. See Tex. Civ. Prac. & Rem. Code Ann.
§ 41.0115(d); Tex. R. Civ. P. 166(i). The appellate record does not contain other
orders that would create a final judgment, and the interlocutory summary judgment
lacks any apparent basis for being immediately appealable. See CMH Homes v.
Perez, 340 S.W.3d 444, 447 (Tex. 2011) (acknowledging the general rule that
“interlocutory orders are not immediately appealable”); see also Teer v. Duddlesten,
664 S.W.2d 702, 704 (quoting Pan Am. Petroleum Corp. v. Tex. Pac. Coal & Oil
Co., 324 S.W.2d 200, 201 (Tex. 1959) (per curiam)) (“In the absence of an order of
severance, a party against whom an interlocutory summary judgment has been
rendered will have his right of appeal when and not before the same is merged in a
final judgment disposing of the whole case.”).

       Plaintiff’s notice of appeal was marked as filed January 31, 2022, though
there is an earlier timestamp indicating the document was at least received by the
trial court clerk on January 30, 2022. Regardless of which date is the correct one,
the document was filed beyond the deadline for filing a notice of appeal in an
accelerated appeal from an interlocutory order.       See Tex. R. App. P. 26.1(b)
(requiring notice of appeal to be filed within 20 days after underlying judgment or
order is signed); see also Tex. R. App. P. 28.1(a) (noting that appeals from
interlocutory orders are accelerated appeals); In re A.A.S., 367 S.W.3d 905, 909
(Tex. App.—Houston [14th Dist.] 2012, no pet.) (acknowledging motions that could
otherwise extend deadline for filing notice of appeal to 90 days have no such effect
on deadline for filing notice of appeal in accelerated appeal).

      On February 14, 2022, this court informed appellant of the lack of any
appealable order or timely notice of appeal and provided notice that the appeal was
subject to involuntary dismissal if he failed to show meritorious grounds for
continuing the appeal. Tex. R. App. P. 42.3(a). Appellant filed no response to the
notice. Accordingly, due to the lack of any basis for exercising jurisdiction over this
appeal, we dismiss the appeal for want of jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.


                                          2